Citation Nr: 1532497	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-00 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 60 percent for ischemic heart disease (IHD), status post coronary artery bypass graft (CABG).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for enlarged prostate.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2011 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the July 2011 decision, the RO, in relevant part, confirmed and continued a prior decision to deny entitlement to service connection for residuals of a right knee injury, and granted entitlement to service connection for IHD, status post CABG, assigning a 30 percent disability rating, effective August 31, 2010.  

In the December 2013 decision, the RO, in relevant part, denied entitlement to service connection for enlarged prostate, erectile dysfunction, gout, and COPD.

In a December 2011 rating decision, the RO increased the Veteran's disability rating for service-connected IHD to 60 percent, still effective August 31, 2010.  

The Veteran filed a claim for entitlement to a TDIU in December 2011.  The Board has jurisdiction to consider entitlement to a TDIU in this instance; thus, the issue has been added for current appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The issues of entitlement to a higher initial disability rating for IHD, entitlement to service connection for a right knee disability, enlarged prostate, erectile dysfunction, gout, and COPD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1979 rating decision denied entitlement to service connection for a right knee condition.  The Veteran did not perfect an appeal of the claim following issuance of an April 1979 statement of the case (SOC), and he did not submit new and material evidence within one year of the rating decision.

2.  Evidence received since the April 1979 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The April 1979 rating decision that denied entitlement to service connection for a right knee condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the April 1979 rating decision is new and material; and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Service connection for a right knee condition was denied in an April 1979 rating decision.  The Veteran did not perfect an appeal after issuance of an April 1979 SOC that also addressed the issue, and no additional evidence relevant to the claim was associated with the claims file within one year of issuance of the rating decision.  Cf. 38 C.F.R. § 3.156(b).  The April 1979 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the April 1979 rating decision, evidence relevant to the right knee disability claim included the Veteran's service treatment records (STRs), VA treatment records dated from November 1978 to February 1979, and a February 1979 notice of disagreement (NOD) from the Veteran.  

Relevant evidence obtained since the April 1979 rating decision includes VA treatment records dated from March 2008 through May 2014, showing continual treatment for right knee pain and multiple instances of diagnoses of right knee DJD and osteoarthritis; an October 2011 statement from the Veteran's private physician noting that the Veteran's knee injuries appeared to be related to his Vietnam service; a January 2013 VA examination report, confirming a diagnosis of right knee DJD; and the Veteran's May 2015 hearing transcript, revealing his reports regarding in-service knee injuries, and regarding his treatment for current knee disability.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for a right knee disability.  See Shade.  

The new evidence details the Veteran's contention that his right knee disability was incurred during service, and only improved for a while following surgery within just a few years after separation.  Thus, the new evidence is new and material and the claim of entitlement to service connection for a right knee disability is reopened.


ORDER

The claim of entitlement to service connection for right knee disability is reopened, and to this extent, the claim is granted.


REMAND

The Veteran was afforded a VA contracted examination for his claimed right knee disability in January 2013.  While the examiner opined that the disability was less likely than not incurred in or caused by claimed in-service injury, the examiner relied on a false factual premise; namely that there was no evidence to confirm the Veteran's knee surgery.  A VA treatment report noted that the Veteran was admitted for treatment with a diagnosed torn right meniscus in February 1979.  The credible medical evidence shows his later reports of having a knee surgery.  Remand for a new VA examination is warranted.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The severity of the Veteran's service-connected IHD was last evaluated via VA examination in December 2013.  During his May 2015 Board hearing, he contended that his heart disability symptoms had increased in severity since the prior examination.  Remand for a new examination is required.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The evidence regarding the date of the Veteran's right knee surgery in the late 1970's is in conflict.  Nonetheless, it does not appear that efforts have been made to specifically obtain an operation report.  See 38 C.F.R. § 3.159 (2014).  

The Veteran has affirmed receiving ongoing private cardiovascular and private primary care treatment for his service-connected IHD.  Treatment records from his private providers dated between December 2011 and May 2015 have not been associated with the claims file.  See id.

Concerning the TDIU claim, the Board cannot fairly adjudicate that claim without obtaining an adequate medical opinion regarding the effects of his service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Finally, following issuance of the December 2013 rating decision that denied entitlement to service connection for enlarged prostate, erectile dysfunction, gout, and COPD, the Veteran submitted timely January 2014 NOD with respect to those issues.  Before the Board can consider those claims on appeal, however, it is required to remand them for issuance of an SOC.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records pertaining to right knee surgery performed in the late 1970s at the Atlanta VA Medical Center.

2.  After obtaining authorization from the Veteran, obtain his private cardiology and primary care treatment records dated between December 2011 and May 2015, as well as any additional identified private treatment records relevant to his claims.  

3.  Then, schedule the Veteran for a new VA examination of his right knee.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a right knee disability, including arthritis, had its onset during active service or is related to any in-service disease, event, or injury, to include his credibly reported incidents of right knee injury. 

The examiner must provide reasons for all opinions, addressing the medical and lay evidence, including the Veteran's credible statement regarding his knee injuries and post-service treatment, and evidence regarding right knee surgery in the late 1970's.

4.  Schedule the Veteran for a new VA cardiology examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should specifically describe the frequency of any congestive heart failure, determine the Veteran's current ejection fraction and current METs levels, and note any resulting symptomatology.

The examiner should also provide an opinion as to whether the Veteran's service connected disabilities (i.e., IHD status post CABG, residual CABG scar, fungus infection of hand and left foot, bilateral tinnitus, and bilateral hearing loss), together, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.

The examiner should describe whether considering the claimed right knee disability to be service-connected would alter this opinion.

S/he should also describe whether considering claimed enlarged prostate, erectile dysfunction, gout, and COPD to be service-connected would alter this opinion.

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

5.  Issue a statement of the case with respect to the issue of entitlement to service connection for enlarged prostate, erectile dysfunction, gout, and COPD.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted. 

6.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


